Title: To Alexander Hamilton from Cornelius Lyman, 17 February 1800
From: Lyman, Cornelius
To: Hamilton, Alexander


          
            Sir
            New York Pearl Street No. 260 17th Feby 1800
          
          In consequence of the enclosed letter I left Presque Isle the 20th of Novr 99 with my Company and arrived at Niagara the 30th of the same month
          The situation of the roads was such that I was not able to leave that place until the 24th of Decr 99. I arrived in this city the 12th Instant.
          I am sir Respectfully &c
          
            Cornelius Lyman Capt
            2d Infantry Regt US
          
          Majr Genl Hamilton.
        